             Case 1:19-cv-01534-ELH Document 23 Filed 12/10/20 Page 1 of 16



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

MARCUS FOREMAN,                                  *

Plaintiff,                                       *

v.                                               *   CIVIL ACTION NO. ELH-19-1534

STATE OF MARYLAND, et al.,                       *

Defendants.                                 *
                                          *****
                                       MEMORANDUM


        Plaintiff Marcus Foreman is a prisoner at the Eastern Correctional Institution (“ECI”) in

Westover, Maryland. On March 26, 2019, he filed an unverified Complaint in the Circuit Court

for Baltimore County against defendants State of Maryland, Department of Public Safety and

Correctional Services (“DPSCS”), and Warden Walter West, alleging that he was injured when he

fell while trying to climb to his top bunk. ECF 2. In a two-count Complaint, Foreman asserts that

the failure to provide him with a ladder to access the top bunk constitutes negligence (Count I), as

well as a violation of his Eighth Amendment right to be free from cruel and unusual punishment

and a violation of his rights under the Maryland Declaration of Rights (Count II). Because Count

II is filed under 42 U.S.C. § 1983, defendants removed the case to this Court, pursuant to 28 U.S.C.

§§ 1446(a) and 1441(a), asserting jurisdiction under 28 U.S.C. §§ 1331 and 1343. ECF 1.1




        1
         The Complaint was filed by counsel for Foreman. However, after the removal of the case
to federal court, plaintiff advised that his lawyer is now unable to practice law. ECF 11. He twice
sought the appointment of counsel. ECF 13, ECF 20. However, I denied those motions. ECF 14,
ECF 22. Therefore, plaintiff is now self-represented.
         Case 1:19-cv-01534-ELH Document 23 Filed 12/10/20 Page 2 of 16



       Defendants have filed a motion to dismiss or, in the alternative, for summary judgment.

ECF 16. The motion is supported by a memorandum (ECF 16-1) (collectively, the “Motion”) and

exhibits. ECF 21. Plaintiff filed an opposition (ECF 19), accompanied by exhibits. ECF 19-1.

       The matter is now ripe for review, and a hearing is not necessary. See Loc. R. 105.6 (D.

Md. 2018). For the reasons that follow, as to the federal claim in Count II I will construe the Motion

as one for summary judgment, and I will grant the Motion. I will remand the two State law claims

to the Circuit Court for Baltimore County.

                                          I.     Background

       Foreman claims that on March 26, 2016, while he was housed at ECI, he was assigned to

a top bunk. ECF 2 at 2. The bunk beds at ECI are constructed with metal frames. Ladders are not

provided to assist the inmates in reaching the top bunks. Id. Rather, inmates assigned to top bunks

are required to jump up or push themselves up to the top bunk. But, for individuals who cannot

jump or push themselves into the top bunk, such as plaintiff, a plastic chair is provided by ECI to

access the top bunk. Id. On the date in question, while plaintiff was using the plastic chair to gain

access to the top bunk, the chair slipped and he fell. Plaintiff struck his head on the metal frame,

suffered a laceration to his scalp, and required medical treatment. Id. at 3.

       On April 7, 2016, Foreman filed ARP ECI-0661-16, complaining that he received

inadequate medical care for the injuries he sustained when he fell on March 26, 2016. ECF 21 at

2. The ARP was investigated and denied on May 5, 2016. ECF 21-1 at 2. On October 18, 2016,

the Inmate Grievance Office (“IGO”) advised Foreman that his grievance, received on July 27,

2016, would be treated as an appeal from the disposition of ARP-ECI-0661-16. ECF 21-3 at 2, ¶ 3.

Foreman’s grievance was dismissed on February 24, 2017, for failure to state a claim. Id. at 3, ¶ 6.




                                                  2
          Case 1:19-cv-01534-ELH Document 23 Filed 12/10/20 Page 3 of 16



         Foreman filed ARP ECI-1898-17 on July 17, 2017, complaining that medical staff were

neglecting his needs.     ECF 19-1 at 6. On January 30, 2018, Foreman filed another ARP,

complaining about the premature termination of his pain medication, prescribed to treat injuries

sustained in the March 2016 fall. ECF 19-1 at 4.

                                     II.    Standard of Review

         Defendants’ motion is styled as a motion to dismiss under Fed. R. Civ. P. 12(b)(6) or, in

the alternative, for summary judgment under Fed. R. Civ. P. 56. A motion styled in this manner

implicates the court’s discretion under Rule 12(d) of the Federal Rules of Civil Procedure. See

Kensington Vol. Fire Dept., Inc. v. Montgomery County, 788 F. Supp. 2d 431, 436-37 (D. Md.

2011).

         Ordinarily, a court “is not to consider matters outside the pleadings or resolve factual

disputes when ruling on a motion to dismiss.” Bosiger v. U.S. Airways, 510 F.3d 442, 450 (4th

Cir. 2007). However, under Rule 12(b)(6), a court, in its discretion, may consider matters outside

the pleadings, pursuant to Rule 12(d). If the court does so, “the motion must be treated as one for

summary judgment under Rule 56,” but “[a]ll parties must be given a reasonable opportunity to

present all the material that is pertinent to the motion.” Fed. R. Civ. P. 12(d); see Adams Housing,

LLC v. The City of Salisbury, Maryland, 672 F. App’x 220, 222 (4th Cir. Nov. 29, 2016) (per

curiam). However, when the movant expressly captions its motion “in the alternative” as one for

summary judgment, and submits matters outside the pleadings for the court’s consideration, the

parties are deemed to be on notice that conversion under Rule 12(d) may occur; the court “does




                                                 3
             Case 1:19-cv-01534-ELH Document 23 Filed 12/10/20 Page 4 of 16



not have an obligation to notify parties of the obvious.” Laughlin v. Metro. Wash. Airports Auth.,

149 F.3d 253, 261 (4th Cir. 1998).2

         A district judge has “complete discretion to determine whether or not to accept the

submission of any material beyond the pleadings that is offered in conjunction with a Rule 12(b)(6)

motion and rely on it, thereby converting the motion, or to reject it or simply not consider it.” 5 C

WRIGHT & MILLER, FEDERAL PRACTICE & PROCEDURE § 1366, at 159 (3d ed. 2004, 2011 Supp.).

This discretion “should be exercised with great caution and attention to the parties’ procedural

rights.” Id. at 149. In general, courts are guided by whether consideration of extraneous material

“is likely to facilitate the disposition of the action,” and “whether discovery prior to the utilization

of the summary judgment procedure” is necessary. Id. at 165, 167.

         Ordinarily, summary judgment is inappropriate “where the parties have not had an

opportunity for reasonable discovery.” E.I. du Pont De Nemours and Co. v. Kolon Industries, Inc.,

637 F.3d 435, 448-49 (4th Cir. 2012); see Putney v. Likin, 656 F. App’x 632, 638-39 (4th Cir. July

14, 2016) (per curiam); McCray v. Maryland Dep’t of Transportation, 741 F.3d 480, 483 (4th Cir.

2015).       However, “the party opposing summary judgment ‘cannot complain that summary

judgment was granted without discovery unless that party has made an attempt to oppose the

motion on the grounds that more time was needed for discovery.’” Harrods Ltd. v. Sixty Internet



         2
          A court may not convert a motion to dismiss to one for summary judgment sua sponte,
unless it gives notice to the parties that it will do so. See Laughlin, 149 F.3d at 261 (stating that a
district court “clearly has an obligation to notify parties regarding any court-instituted changes” in
the posture of a motion, including conversion under Rule 12(d)); Finley Lines Joint Protective Bd.
Unit 200 v. Norfolk So. Corp., 109 F.3d 993, 997 (4th Cir. 1997) (“[A] Rule 12(b)(6) motion to
dismiss supported by extraneous materials cannot be regarded as one for summary judgment until
the district court acts to convert the motion by indicating that it will not exclude from its
consideration of the motion the supporting extraneous materials.”); see also Adams Housing, LLC,
672 F. App’x at 622 (“The court must give notice to ensure that the party is aware that it must
‘come forward with all of [its] evidence.’”) (citation omitted).

                                                   4
          Case 1:19-cv-01534-ELH Document 23 Filed 12/10/20 Page 5 of 16



Domain Names, 302 F.3d 214, 244 (4th Cir. 2002) (quoting Evans v. Techs. Applications & Serv.

Co., 80 F.3d 954, 961 (4th Cir. 1996)). To raise adequately the issue that discovery is needed, the

nonmovant typically must file an affidavit or declaration pursuant to Rule 56(d) (formerly Rule

56(f)), explaining why, “for specified reasons, it cannot present facts essential to justify its

opposition,” without needed discovery. Fed. R. Civ. P. 56(d); see Harrods, 302 F.3d at 244-45

(discussing affidavit requirement of former Rule 56(f)).

        “[T]o justify a denial of summary judgment on the grounds that additional discovery is

necessary, the facts identified in a Rule 56 affidavit must be ‘essential to [the] opposition.’” Scott

v. Nuvell Fin. Servs., LLC, 789 F. Supp. 2d 637, 641 (D. Md. 2011) (alteration in original) (citation

omitted). A nonmoving party’s Rule 56(d) request for additional discovery is properly denied

“where the additional evidence sought for discovery would not have by itself created a genuine

issue of material fact sufficient to defeat summary judgment.” Strag v. Bd. of Trs., Craven Cmty.

Coll., 55 F.3d 943, 954 (4th Cir. 1995); see Amirmokri v. Abraham, 437 F. Supp. 2d 414, 420 (D.

Md. 2006), aff’d, 266 F. App’x. 274 (4th Cir.), cert. denied, 555 U.S. 885 (2008).

        If a nonmoving party believes that further discovery is necessary before consideration of

summary judgment, the party who fails to file a Rule 56(d) affidavit does so at his peril, because

“‘the failure to file an affidavit . . . is itself sufficient grounds to reject a claim that the opportunity

for discovery was inadequate.’” Harrods, 302 F.3d at 244 (citations omitted). But, the nonmoving

party’s failure to file a Rule 56(d) affidavit does not obligate a court to issue a summary judgment

ruling that is obviously premature. Although the Fourth Circuit has placed “‘great weight’” on the

Rule 56(d) affidavit, and has said that a mere “‘reference to Rule 56(f) [now Rule 56(d)] and the

need for additional discovery in a memorandum of law in opposition to a motion for summary




                                                     5
          Case 1:19-cv-01534-ELH Document 23 Filed 12/10/20 Page 6 of 16



judgment is not an adequate substitute for [an] affidavit,’” the appellate court has “not always

insisted” on a Rule 56(d) affidavit. Id. (internal citations omitted).

        According to the Fourth Circuit, failure to file an affidavit may be excused “if the

nonmoving party has adequately informed the district court that the motion is premature and that

more discovery is necessary” and the “nonmoving party’s objections before the district court

‘served as the functional equivalent of an affidavit.’” Harrods, 302 F.3d at 244-45 (internal

citations omitted); see also Putney, 656 F. App’x at 638; Nader v. Blair, 549 F.3d 953, 961 (4th

Cir. 2008). Moreover, “[t]his is especially true where, as here, the non-moving party is proceeding

pro se.” Putney, 656 F. App’x at 638.

        Plaintiff has not filed an affidavit under Rule 56(d). Moreover, I am satisfied that it is

appropriate to address the defendants’ Motion as one for summary judgment, because it will

facilitate resolution of this case.

       Summary judgment is governed by Fed. R. Civ. P. 56(a), which provides, in part: “The court

shall grant summary judgment if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” See Celotex Corp. v.

Catrett, 477 U.S. 317, 322-24 (1986); see also Cybernet, LLC v. David, 954 F.3d 162, 168 (4th

Cir. 2020); Variety Stores, Inc. Wal-Mart Stores, Inc., 888 F.3d 651, 659 (4th Cir. 2018); Iraq

Middle Mkt. Dev. Found v. Harmoosh, 848 F.3d 235, 238 (4th Cir. 2017). The Supreme Court has

clarified that this does not mean that any factual dispute will defeat the motion. “By its very terms,

this standard provides that the mere existence of some alleged factual dispute between the parties

will not defeat an otherwise properly supported motion for summary judgment; the requirement is

that there be no genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

247-48 (1986) (emphasis in original); see Ricci v. DeStefano, 557 U.S. 557, 585-86 (2009);



                                                   6
         Case 1:19-cv-01534-ELH Document 23 Filed 12/10/20 Page 7 of 16



Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 585-86 (1986); see also

Gordon v. CIGNA Corp., 890 F.3d 463, 470 (4th Cir. 2018). A fact is “material” if it “might affect

the outcome of the suit under the governing law.” Anderson, 477 U.S. at 248.

      There is a genuine issue as to material fact “if the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Id.; see CTB, Inc. v. Hog Slat, Inc., 954 F.3d 647,

658 (4th Cir. 2020); Variety Stores, Inc., 888 F.3d at 659; Sharif v. United Airlines, Inc., 841 F.3d

199, 2014 (4th Cir. 2016); Libertarian Party of Va. v. Judd, 718 F.3d 308, 313 (4th Cir. 2013). On

the other hand, summary judgment is appropriate if the evidence “is so one-sided that one party

must prevail as a matter of law.” Anderson, 477 U.S. at 252. Notably, “the mere existence of a

scintilla of evidence in support of the plaintiff’s position will be insufficient; there must be

evidence on which the jury could reasonably find for the plaintiff.” Id.

      “A party opposing a properly supported motion for summary judgment ‘may not rest upon

the mere allegations or denials of [his] pleadings,’ but rather must ‘set forth specific facts showing

that there is a genuine issue for trial.’” Bouchat v. Baltimore Ravens Football Club, Inc., 346 F.3d

514, 525 (4th Cir. 2003) (alteration in original) (quoting Fed. R. Civ. P. 56(e)), cert. denied, 541

U.S. 1042 (2004). And, the court must “view the evidence in the light most favorable to . . . the

nonmovant, and draw all inferences in her favor without weighing the evidence or assessing the

witnesses’ credibility.” Dennis v. Columbia Colleton Med. Ctr., Inc., 290 F.3d 639, 644-45 (4th

Cir. 2002); see accord Hannah P. v. Coats, 916 F.3d 327, 336 (4th Cir. 2019); Variety Stores, Inc.,

888 F.3d at 659; Gordon, 890 F.3d at 470; Lee v. Town of Seaboard, 863 F.3d 323, 327 (4th Cir.

2017); FDIC v. Cashion, 720 F.3d 169, 173 (4th Cir. 2013).

      The district court’s “function” is not “to weigh the evidence and determine the truth of the

matter but to determine whether there is a genuine issue for trial.” Anderson, 477 U.S. at 249;



                                                  7
         Case 1:19-cv-01534-ELH Document 23 Filed 12/10/20 Page 8 of 16



accord Guessous v. Fairview Prop. Invs., LLC, 828 F.3d 208, 216 (4th Cir. 2016). Thus, in

considering a summary judgment motion, the court may not make credibility determinations.

Wilson v. Prince George’s Cty., 893 F.3d 213, 218-19 (4th Cir. 2018); Jacobs v. N.C.

Administrative Office of the Courts, 780 F.3d 562, 569 (4th Cir. 2015); Mercantile Peninsula Bank

v. French, 499 F.3d 345, 352 (4th Cir. 2007); Black & Decker Corp. v. United States, 436 F.3d

431, 442 (4th Cir. 2006); Dennis, 290 F.3d at 644-45. Therefore, in the face of conflicting

evidence, such as competing affidavits, summary judgment is generally not appropriate, because

it is the function of the fact-finder to resolve factual disputes, including matters of witness

credibility. See Black & Decker Corp., 436 F.3d at 442; Dennis, 290 F.3d at 644-45. That said,

“a party’s ‘self-serving opinion ... cannot, absent objective corroboration, defeat summary

judgment.’” CTB, Inc., 954 F.3d at 658-59 (quoting Williams v. Giant Food Inc., 370 F.3d 423,

433 (4th Cir. 2004)). In other words, “[u]nsupported speculation is not sufficient to defeat a

summary judgment motion.” Felty v. Graves-Humphreys Co., 818 F.2d 1126, 1128 (4th Cir.

1987); see Harris v. Home Sales Co., 499 F. App’x 285, 294 (4th Cir. 2012).

       Because plaintiff is self-represented, his submissions are liberally construed. See Erickson

v. Pardus, 551 U.S. 89, 94 (2007). But, the court must also abide by the “‘affirmative obligation

of the trial judge to prevent factually unsupported claims and defenses from proceeding to trial.’”

Bouchat, 346 F.3d at 526 (internal quotation marks omitted) (quoting Drewitt v. Pratt, 999 F.2d

774, 778–79 (4th Cir. 1993), and citing Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986)).

                                         III.    Discussion

                                                A.

       As noted, the Complaint contains two counts. Count I alleges negligence under Maryland

law. Count II contains a claim under federal law pursuant to 42 U.S.C. § 1983, alleging cruel and



                                                8
         Case 1:19-cv-01534-ELH Document 23 Filed 12/10/20 Page 9 of 16



unusual punishment. It also asserts a claim under Maryland law, alleging a violation of the

Maryland Declaration of Rights.

       The claim in Count II under 42 U.S.C. § 1983 is subject to dismissal, pursuant to the Prison

Litigation Reform Act (“PLRA”), 42 U.S.C. §1997e. This is because it has not been properly

exhausted through the administrative remedy procedure.

       The PLRA provides, in pertinent part, 42 U.S.C. § 1997e(a):

       No action shall be brought with respect to prison conditions under section 1983 of
       this title, or any other Federal law, by a prisoner confined in any jail, prison, or
       other correctional facility until such administrative remedies as are available are
       exhausted.

       For purposes of the PLRA, “the term ‘prisoner’ means any person incarcerated or detained

in any facility who is accused of, convicted of, sentenced for, or adjudicated delinquent for,

violations of criminal law or the terms and conditions of parole, probation, pretrial release, or

diversionary program.” 42 U.S.C. § 1997e(h). The phrase “prison conditions” encompasses “all

inmate suits about prison life, whether they involve general circumstances or particular episodes,

and whether they allege excessive force or some other wrong.” Porter v. Nussle, 534 U.S. 516,

532 (2002); see Chase v. Peay, 286 F.Supp.2d 523, 528 (D. Md. 2003), aff’d, 98 Fed. App’x. 253

(4th Cir. 2004).

       Notably, administrative exhaustion under § 1997e(a) is not a jurisdictional requirement and

does not impose a heightened pleading requirement on the prisoner. Moreover, the failure to

exhaust administrative remedies is an affirmative defense to be pleaded and proven by defendants.

See Jones v. Bock, 549 U.S. 199, 215-16 (2007); Anderson v. XYZ Corr. Health Servs., Inc., 407

F.2d 674, 682 (4th Cir. 2005). Nevertheless, a claim that has not been exhausted may not be

considered by this Court. See Bock, 549 U.S. at 220. In other words, exhaustion is mandatory,




                                                9
        Case 1:19-cv-01534-ELH Document 23 Filed 12/10/20 Page 10 of 16



and a court usually may not excuse an inmate’s failure to exhaust. See Ross v. Blake, 578 U.S. __,

136 S.Ct. 1850, 1856-57 (2016).

       Ordinarily, an inmate must follow the required procedural steps in order to exhaust his

administrative remedies. Moore v. Bennette, 517 F.3d at 725, 729; see Langford v. Couch, 50

F.Supp. 2d 544, 548 (E.D. Va. 1999) (“[T]he. . . . PLRA amendment made clear that exhaustion

is now mandatory.”). Exhaustion requires completion of “the administrative review process in

accordance with the applicable procedural rules, including deadlines.” Woodford v. Ngo, 548 U.S.

81, 88, 93 (2006). This requirement is one of “proper exhaustion of administrative remedies,

which ‘means using all steps that the agency holds out, and doing so properly (so that the agency

addresses the issues on the merits).’” Woodford, 548 U.S. at 93 (quoting Pozo v. McCaughtry,

286 F.3d 1022, 1024 (7th Cir. 2002)) (emphasis in original). But, the Court is “obligated to ensure

that any defects in [administrative] exhaustion were not procured from the action or inaction of

prison officials.” Aquilar-Avellaveda v. Terrell, 478 F.3d 1223, 1225 (10th Cir. 2007); see Kaba

v. Stepp, 458 F.3d 678, 684 (7th Cir. 2006).

       To pursue a grievance, a prisoner confined in a Maryland prison may file a grievance with

the Inmate Grievance Office against any Division of Correction official or employee. Md. Code

(2008 Repl. Vol.), § 10-206(a) of the Correctional Services Article (“C.S.”). However, if the

prison has a grievance procedure that is approved by the IGO, the prisoner must first follow the

institutional ARP process before filing a grievance with the IGO. See C.S. § 10-206(b).

       Inmates housed at an institution operated by DPSCS may avail themselves of the

administrative grievance process, which is designed for “inmate complaint resolution.” See

generally C.S. §§ 10-201 et seq.; Code of Maryland Regulations (“COMAR”) 12.07.01.01B(1)




                                                10
           Case 1:19-cv-01534-ELH Document 23 Filed 12/10/20 Page 11 of 16



(defining “ARP”). If an ARP is filed and denied, the prisoner may appeal the denial, within 30

days, to the Commissioner of Correction.

       If the Commissioner of Correction denies the appeal, the prisoner may file a grievance with

the IGO, also within 30 days. C.S. § 10-206(a); C.S. § 10-210; COMAR 12.07.01.05B. The

prisoner must include in the grievance copies of the initial request or administrative remedy, the

Warden’s response to that request, a copy of the ARP appeal filed with the Commissioner of

Correction, and a copy of the Commissioner’s response. COMAR 12.07.01.04(B)(9)(a). If the

grievance is determined to be “wholly lacking in merit on its face,” the IGO may dismiss it without

a hearing. C.S. § 10-207(b)(1); see COMAR 12.07.01.07B. An order of dismissal constitutes the

final decision of the Secretary of DPSCS for purposes of judicial review. C.S. § 10-207(b)(2)(ii).

       Foreman filed ARPs concerning the alleged inadequate medical care for the injuries he

sustained from the fall. But, he did not file an ARP regarding his assignment to the top bunk, his

inability to safely access the top bunk, or the fall itself. Rather, as indicated, Foreman utilized the

ARP process to complain about the medical care he received after the fall. Those claims are not

before the Court, however.

       As discussed above, the PLRA requires an inmate to exhaust all available remedies.

Because Foreman failed to do so as to the federal claim presented in Count II, defendants are

entitled to summary judgment as to that claim.3

                                                  B.

       Two claims remain under Maryland law: the negligence claim in Count I, and the claim in

Count II under the Maryland Declaration of Rights. These claims do not provide a basis for federal

question jurisdiction under 28 U.S.C. § 1331. Nor do the allegations in the Complaint support


       3
           The Court need not address defendants’ other defenses to Foreman’s federal claim.

                                                  11
        Case 1:19-cv-01534-ELH Document 23 Filed 12/10/20 Page 12 of 16



diversity jurisdiction under 28 U.S.C. § 1332.

       Federal courts are courts of limited jurisdiction.        Home Buyers Warranty Corp. v.

Hanna, 750 F.3d 427, 432 (4th Cir. 2014) (quotation marks omitted) (citing Kokkonen v. Guardian

Life Ins. Co. of Am., 511 U.S. 375, 377 (1994)). Thus, a federal district court may adjudicate a

case only if it possesses the “power authorized by Constitution and statute.” Exxon Mobil Corp.

v. Allapattah Servs., Inc., 545 U.S. 546, 552 (2005) (internal quotation marks omitted).

       Notably, “[a] court is to presume . . . that a case lies outside its limited jurisdiction unless

and until jurisdiction has been shown to be proper.” United States v. Poole, 531 F.3d 263, 274

(4th Cir. 2008) (citing Kokkonen, 511 U.S. at 377). Even where no party challenges subject matter

jurisdiction, a federal court has “an independent obligation to determine whether subject-

matter jurisdiction exists.” Hertz Corp. v. Friend, 559 U.S. 77, 94 (2010). And, “if Congress has

not empowered the federal judiciary to hear a matter, then the case must be

dismissed.” Hanna, 750 F.3d at 432.

       Congress has conferred jurisdiction on the federal courts in several ways. To provide a

federal forum for plaintiffs who seek to vindicate federal rights, Congress has conferred on the

district courts original jurisdiction over civil actions that arise under the Constitution, laws, or

treaties of the United States. See 28 U.S.C. § 1331; Exxon Mobil Corp., 545 U.S. at 552; ESAB

Grp., Inc. v. Zurich Ins. PLC, 685 F.3d 376, 394 (4th Cir. 2012); see also U.S. Constitution Art.

III, § 2 (“The Judicial Power shall extend to all Cases, in Law and Equity, arising under this

Constitution, the Laws of the United States, and Treaties made . . .”). This is sometimes called

federal question jurisdiction. As indicated, however, the remaining claims here arise under

Maryland law, not federal law.

       In addition, “Congress . . . has granted district courts original jurisdiction in civil actions



                                                 12
        Case 1:19-cv-01534-ELH Document 23 Filed 12/10/20 Page 13 of 16



between citizens of different States, between U.S. citizens and foreign citizens, or by foreign states

against U.S. citizens,” so long as the amount in controversy exceeds $75,000. Exxon Mobil

Corp., 545 U.S. at 552; see 28 U.S.C. § 1332. Article III, § 2 of the Constitution permits a federal

court to decide “Controversies . . . between Citizens of different States.” Navy Federal Credit

Union v. Ltd. Financial Services LP, 344, 352 (4th Cir. 2020).

       The citizenship of the litigants is central when diversity jurisdiction is invoked. Axel

Johnson, Inc. v. Carroll Carolina Oil Co., 145 F.3d 660, 663 (4th Cir. 1998). Notably, “state

citizenship for diversity jurisdiction depends not on residence, but on national citizenship and

domicile.” Id. (citation omitted). Generally, “the existence of such citizenship cannot be inferred

from allegations of mere residence, standing alone.” Id; see also Robertson v. Cease, 97 U.S. 646,

648 (1878) (“Citizenship and residence, as often declared by this court, are not synonymous

terms.”). And, diversity jurisdiction “requires complete diversity among parties, meaning that

the citizenship of every plaintiff must be different from the citizenship of every defendant.” Cent.

W. Va. Energy Co., Inc. v. Mountain State Carbon, LLC, 636 F.3d 101, 103 (4th Cir. 2011)

(emphasis added); see Strawbridge v. Curtiss, 7 U.S. 267 (1806).

       Under the “well-pleaded complaint” rule, facts showing the existence of subject matter

jurisdiction “must be affirmatively alleged in the complaint.” Pinkley, Inc. v. City of Frederick,

191 F.3d 394, 399 (4th Cir. 1999) (citing McNutt v. Gen’l Motors Acceptance Corp., 298 U.S. 178

(1936)). Put another way, “before a federal court can decide the merits of a claim, the claim must

invoke the jurisdiction of the court.” Miller v. Brown, 462 F.3d 312, 316 (4th Cir. 2006).

Moreover, the “burden of establishing subject matter jurisdiction is on . . . the party asserting

jurisdiction.” Robb Evans & Assocs., LLC v. Holibaugh, 609 F.3d 359, 362 (4th Cir. 2010);

accord Hertz, 599 U.S. at 95; McBurney v. Cuccinelli, 616 F.3d 393, 408 (4th Cir. 2010); Lovern



                                                 13
         Case 1:19-cv-01534-ELH Document 23 Filed 12/10/20 Page 14 of 16



v. Edwards, 190 F.3d 648, 654 (4th Cir. 1999).

        Here, plaintiff asserts that he is a citizen of Maryland. ECF 2, ¶ 1. The defendants are the

State, a State agency, and the Warden. It does not appear that there is diversity jurisdiction.

        In the absence of diversity or federal question jurisdiciton, the Court must consider 28

U.S.C. § 1367(a), by which a district court is authorized to resolve state law claims under the grant

of supplemental jurisdiction. Pursuant to § 1367(c)(3), however, a district court “may decline to

exercise supplemental jurisdiction over a claim . . . if . . . the district court has dismissed all claims

over which it has original jurisdiction.”

        In Shanaghan v. Cahill, 58 F.3d 106 (4th Cir. 1995), the Fourth Circuit recognized that

under § 1367(c)(3), “trial courts enjoy wide latitude in determining whether or not to retain

jurisdiction over state claims when federal claims have been extinguished.” See also ESAB Group,

Inc. v. Zurich Ins. PLC, 685 F.3d 376, 394 (4th Cir. 2012) (“Section 1367(c) recognizes courts’

authority to decline to exercise supplemental jurisdiction in limited circumstances, including . . .

where the court dismisses the claims over which it has original jurisdiction.”); Hinson v. Northwest

Fin. S. Carolina, Inc., 239 F.3d 611, 616 (4th Cir. 2001) (stating that, “under the authority of 28

U.S.C. § 1367(c), authorizing a federal court to decline to exercise supplemental jurisdiction, a

district court has inherent power to dismiss the case . . . provided the conditions set forth in

§ 1367(c) for declining to exercise supplemental jurisdiction have been met”). See, e.g., Ramsay

v. Sawyer Property Management of Maryland, LLC, 948 F.Supp.2d 525, 537 (D. Md. 2013)

(declining to exercise supplemental jurisdiction over plaintiff’s state law claims after dismissing

FDCPA claims); Int’l Ass’n of Machinists & Aerospace Workers v. Werner-Masuda, 390

F.Supp.2d 479, 500 (D. Md. 2005) (“Because the court will dismiss the claims over which it has

original jurisdiction, the court will decline to exercise supplemental jurisdiction over the remaining



                                                   14
            Case 1:19-cv-01534-ELH Document 23 Filed 12/10/20 Page 15 of 16



state law claims.”).

        When exercising this discretion, the Supreme Court has instructed federal courts to

“consider and weigh . . . the values of judicial economy, convenience, fairness, and comity in order

to decide whether to exercise jurisdiction over . . . pendent state-law claims.” Carnegie-Mellon

Univ. v. Cohill, 484 U.S. 343, 350 (1988). The Court has said: “Needless decisions of state law

should be avoided both as a matter of comity and to promote justice between the parties, by

procuring for them a surer-footed reading of applicable law.” United Mine Workers of America v.

Gibbs, 383 U.S. 715, 726 (1966).

        Pursuant to 26 U.S.C. § 1367(c), and the factors set forth in Carnegie–Mellon, 484 U.S. at

350, I decline to exercise supplemental jurisdiction over the two State law claims in the Complaint.

Although this case has been pending in this Court since May 2019, it has not progressed beyond

the motion to dismiss stage. In the absence of subject matter jurisdiction, there is no reason for this

case to be heard in federal court, rather than in a Maryland State court, which is well equipped to

address State-law claims. See, e.g., Medina v. L & M Const., Inc., RWT–14–00329, 2014 WL

1658874, at *2 (D. Md. Apr.23, 2014) (quoting United Mine Workers of Am. v. Gibbs, 383 U.S.

715, 726 (1966)) (“Finally, as a matter of comity, this Court will remand Medina's state law claims

back to state court, as ‘[n]eedless decisions of state law [by federal courts] should be avoided both

as a matter of comity and to promote justice between the parties, by procuring for them a surer-

footed reading of applicable law.’ ”) (alteration in Medina).

        Suit appears to have been timely filed in State court and was removed to this Court. I shall

return the case to State court.4


        4
      Judge William D. Quarles, Jr. explained in Johnson v. Frederik Memorial Hosp., Inc.,
WDQ-12-2312, 2013 WL 2149762, at *7 n.26 (D. Md. May 15, 2013):

        28 U.S.C. § 1367(d) provides that, “[t]he period of limitations for any claim
                                                  15
           Case 1:19-cv-01534-ELH Document 23 Filed 12/10/20 Page 16 of 16



                                          IV.      Conclusion

       For the aforementioned reasons, I shall grant the Motion as to the federal claim in Count

II. And, I shall remand Count I and the State claim in Count II to the Circuit Court for Baltimore

County.5

       An Order follows.


Date: December 10, 2020                                /s/
                                                Ellen L. Hollander
                                                United States District Judge




       asserted under subsection (a) ... shall be tolled while the claim is pending and for a
       period of 30 days after it is dismissed unless State law provides for a longer tolling
       period.” Accord Md. Rule 2–101(b) (“[I]f an action is filed in a United States
       District Court or a court of another state within the period of limitations prescribed
       by Maryland law and that court enters an order of dismissal ... because the court
       declines to exercise jurisdiction ... an action filed in a circuit court within 30 days
       after the entry of the order of dismissal shall be treated as timely filed in this
       State.”).
       5
           This Court expresses no opinion on the merits of any State law claim.

                                                  16
